Virgin, J.
The case finds that the note in suit was given by the defendant to the plaintiff while they were both inhabitants of the state of Nevada; that the discharge in insolvency was regularly granted under the laws of that state while the parties were yet citizens thereof; and that the discharge includes the note. This is a legal defense to the suit in this state, (Stone v. Tibbetts, 26 *43Maine, 110,) notwithstanding the subsequent change of residence of the defendant. Fetch v. Bugbee, 48 Maine, 9.

Exceptions sustained.


Default to be stricken off.


Case to stand for trial.

Appleton, C. J., Walton, Barrows, Daneorth and Peters, JJ.„ concurred.